Citation Nr: 1829442	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  13-24 905	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a right leg disorder, to include trouble sleeping, jerking and restlessness.

4.  Entitlement to service connection for headaches and dizziness.

5.  Entitlement to service connection for irritable bowel syndrome (stomach condition to include nausea, gas, constipation, and bowel movement control issues).

6.  Entitlement to service connection for a bladder condition.

7.  Entitlement to a compensable rating for hemorrhoids.

8.  Entitlement to an increased rating in excess of 10 percent for seborrheic dermatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from February 1990 to August 1996, including service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

The issue of entitlement to service connection for a cardiovascular condition was raised by the Veteran in a March 2017 statement, but it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b). 


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


